                                      IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:

KELLI S. TROKIE                                                                   Chapter:             13
                                                                                  Case Number:         1:15-bk-05003-RNO
                                                           Debtor(s)

KELLI S. TROKIE

                                                           Plaintiff(s)           Adversary Number:    1:18-ap-00018-RNO

                             v.

U.S. BANK TRUST NATIONAL
ASSOCIATION, as Trustee of the IGSC                                               Document No.:        7, 8
Series II Trust, SN SERVICING
CORPORATION, TUCKER ARENSBERG,                                                    Nature of
PC, BRETT A. SOLOMON, MICHAEL C.                                                  Proceeding:    Motions to Dismiss
MAZACK, KEVIN L. HALL, AND                                                                       Adversary Proceeding
KENNETH J. MCDERMOTT.

                                                           Defendant(s)


                                                                          OPINION1

              Chapter 13 Debtor filed a three-count adversary Complaint claiming a creditor, creditor’s

servicing agent, and creditor’s counsel violated the automatic stay, Debtor’s confirmed Chapter

13 Plan, and the Fair Debt Collection Practices Act. In separate motions, all of the Defendants

moved to dismiss the adversary Complaint. For the reasons stated below, the US Bank and SN

Servicing Defendants’ Motion to Dismiss is granted in part and denied in part, and the TAPC

Defendants’ Motion to Dismiss is granted in full.




                                                            
1
              Drafted with the assistance of Timothy R. Powell, Law Clerk.

                                                                             1 
 

Case 1:18-ap-00018-RNO                                         Doc 18 Filed 10/05/18 Entered 10/05/18 11:08:36          Desc
                                                               Main Document    Page 1 of 19
I.     JURISDICTION

       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

Counts I and II of the Complaint are core proceedings under 28 U.S.C. § 157(b)(2)(G) & (O).

Count III of the Complaint is a non-core proceeding under 28 U.S.C. § 157(c)(1).

II.    FACTS AND PROCEDURAL HISTORY

       Kelli S. Trokie (“Debtor” or “Plaintiff”) filed a voluntary petition under Chapter 13 of the

Bankruptcy Code on November 23, 2015. This adversary proceeding was commenced by a

Complaint (“Complaint”) filed on March 6, 2018. Debtor filed this Complaint against U.S. Bank

Trust National Association (“US Bank”), SN Servicing Corporation (“SN Servicing”), Tucker

Arensberg PC, Brett A. Solomon, Michael C. Mazack, Kevin L. Hall, and Kenneth J. McDermott

(collectively, “Defendants”).

       The Complaint provides that US Bank holds a mortgage loan secured by Debtor’s

principal residence located at 5906 Shope Place, Harrisburg, Pennsylvania and that SN Servicing

handles the servicing of that loan. The Complaint also alleges that, on October 2, 2017, counsel

for US Bank and SN Servicing filed a Motion for Relief from the Automatic Stay (“Motion for

Relief”) regarding an alleged delinquency on Debtor’s loan payments. Motion for Relief,

1:15-bk-05003-RNO, ECF No. 46. Furthermore, the Complaint alleges that, before and after the

filing of the Motion for Relief, Debtor’s counsel communicated with Defendants multiple times

where she expressed concerns regarding the accuracy of Debtor’s payment history account held

by Defendants.




                                                2 
 

Case 1:18-ap-00018-RNO          Doc 18 Filed 10/05/18 Entered 10/05/18 11:08:36               Desc
                                Main Document    Page 2 of 19
              In sum, the Complaint alleges that Defendants filed and pursued the Motion for Relief

under knowingly faulty and false payment history records of Debtor’s loan account, and in turn

violated the automatic stay imposed by 11 U.S.C. § 362(a)2, violated the terms of Debtor’s

confirmed Chapter 13 Plan under § 1327(a), and violated the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. § 1692e.

              On April 6, 2018, US Bank and SN Servicing (collectively, “US Bank and SN Servicing

Defendants”) filed a Motion to Dismiss (“US Bank and SN Servicing Defendants’ Motion to

Dismiss”) at docket number 8. On the same day, Tucker Arensberg PC, Kevin L. Hall, Michael

C. Mazack, Kenneth J. McDermott, and Brett A. Solomon (collectively, “TAPC Defendants”), as

counsel for US Bank and SN Servicing, filed a Motion to Dismiss (“TAPC Defendants’ Motion

to Dismiss”) (collectively, “Motions to Dismiss”) at docket number 7. Both Motions to Dismiss

seek dismissal of the Complaint, with prejudice. A hearing on the Motions to Dismiss was held

on July 26, 2018. The Motions to Dismiss have been briefed and are now ripe for decision.

III.          DISCUSSION

              A.             Standard of Review for a Motion to Dismiss Pursuant to Federal Rule of
                             Bankruptcy Procedure 7012(b)(6)

              Federal Rule of Bankruptcy Procedure (“FRBP”) 7012(b) makes Federal Rule of Civil

Procedure (“FRCP”) 12(b)–(i) applicable to bankruptcy adversary proceedings. FRCP 12(b)(6)

requires dismissal of a complaint which fails to state a claim upon which relief can be granted.

Generally, a complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). However, the Supreme Court heightened

this pleading standard by holding that for a complaint to withstand a motion to dismiss, a claim



                                                            
2
          Unless otherwise noted, all future statutory references are to the Bankruptcy Code, 11 U.S.C. § 101, et seq., as amended by the
Bankruptcy Abuse Prevention and Consumer Protection Act of 2005, Pub. L. No. 109-8, 119 Stat. 37 (“Bankruptcy Code” or “Code”).

                                                                            3 
 

Case 1:18-ap-00018-RNO                                         Doc 18 Filed 10/05/18 Entered 10/05/18 11:08:36                              Desc
                                                               Main Document    Page 3 of 19
must be more than possible, it must be plausible. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570,

127 S. Ct. 1955, 1973, 167 L. Ed. 2d 929 (2007). Additionally, Twombly advises that while

detailed factual allegations are not required in a complaint, “a plaintiff's obligation to provide the

grounds of his entitlement to relief requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Id. at 555. Two years later, the

Supreme Court went further to define “facial plausibility”:

               A claim has facial plausibility when the plaintiff pleads factual
               content that allows the court to draw the reasonable inference that
               the defendant is liable for the misconduct alleged. The plausibility
               standard is not akin to a probability requirement, but it asks for
               more than a sheer possibility that a defendant has acted unlawfully.
               Where a complaint pleads facts that are merely consistent with a
               defendant's liability, it stops short of the line between possibility
               and plausibility of entitlement to relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (internal

citations and quotations omitted).

       At the motion to dismiss stage, only well pled facts are viewed in the light most favorable

to the non-moving party, in this case, the Debtor. Alternatively, legal conclusions are not

assumed to be correct at the motion to dismiss stage. In Iqbal, Justice Kennedy wrote:

               While legal conclusions can provide the framework of a complaint,
               they must be supported by factual allegations. When there are
               well-pleaded factual allegations, a court should assume their
               veracity and then determine whether they plausibly give rise to an
               entitlement to relief.

Iqbal, 556 U.S. at 679. The Third Circuit has also provided guidance on the differing standards

regarding a complaint’s alleged facts and legal conclusions at the motion to dismiss stage:

               The District Court must accept all of the complaint's well-pleaded
               facts as true, but may disregard any legal conclusions. Second, a
               District Court must then determine whether the facts alleged in the
               complaint are sufficient to show that the plaintiff has a plausible
               claim for relief. In other words, a complaint must do more than

                                                  4 
 

Case 1:18-ap-00018-RNO          Doc 18 Filed 10/05/18 Entered 10/05/18 11:08:36                  Desc
                                Main Document    Page 4 of 19
                allege the plaintiff's entitlement to relief. A complaint has to
                “show” such entitlement with its facts.

Fowler v. UPMC Shadyside, 578 F.3d 203, 210–11 (3d Cir. 2009) (internal citations omitted).

        When deciding a motion to dismiss, the court may consider the complaint as well as

attached exhibits and matters of public record. Pension Ben. Guar. Corp. v. White Consol.

Industries, Inc., 998 F.2d 1192, 1196 (3d Cir. 1993); Taylor v. Henderson, 2015 WL 452405, *1

(D. Del., Jan. 30, 2015). Additionally, the court may consider an indisputably authentic

document which a defendant attaches as an exhibit to a motion to dismiss, if the plaintiff's claims

are based on the document. Pension Ben. Gar. Corp., 998 F.2d at 1196; see also, Miller v.

Clinton County, 544 F.3d 542, 550 (3d Cir. 2008).

        Furthermore, the Federal Rules of Evidence (“FRE”) apply to proceedings before United

States Bankruptcy Judges. Fed. R. Evid. 1101(a); In re Barnes, 266 B.R. 397, 403 (8th Cir. BAP

2001). FRE 201 allows a federal court to take judicial notice of facts that are not subject to

reasonable dispute. A bankruptcy court may take judicial notice of the docket events in a case,

contents of the bankruptcy schedules to determine the timing and status of case events, as well as

other facts not reasonably in dispute. In re Harmony Holdings, LLC, 393 B.R. 409, 413 (Bankr.

D.S.C. 2008); In re Paolino, 1991 WL 284107, *12 n. 19 (Bankr. E.D. Pa., Jan. 11, 1991).

        B.      Count I – Violation of the Automatic Stay Pursuant to 11 U.S.C. § 362(k)(1)

        Count I of Debtor’s Complaint alleges Defendants willfully violated the automatic stay

pursuant to § 362(a) when Defendants sought relief from the stay and continued to pursue such

relief upon knowingly faulty and false payment history records of Debtor’s loan account. Compl.

11–13, ECF No. 1. As such, Debtor seeks a damage award under § 362(k) for Defendants’

willful violation. Id.




                                                   5 
 

Case 1:18-ap-00018-RNO           Doc 18 Filed 10/05/18 Entered 10/05/18 11:08:36                 Desc
                                 Main Document    Page 5 of 19
       One of the hallmarks of bankruptcy protection is the automatic stay. In re Thomas, 529

B.R. 628, 635 (Bankr. W.D. Pa. 2015). Generally, § 362(a) of the Bankruptcy Code protects a

debtor from creditors’ actions, including:

               the commencement or continuation, including the issuance or
               employment of process, of a judicial, administrative, or other
               action or proceeding against the debtor that was or could have been
               commenced before the commencement of the case under this title,
               or to recover a claim against the debtor that arose before the
               commencement of the case under this title.

If a creditor violates the automatic stay, § 362(k)(1) provides that an individual debtor who is

“injured by any willful violation of [the automatic stay] . . . shall recover actual damages,

including costs and attorneys' fees and, in appropriate circumstances, may recover punitive

damages.” A “willful” violation of the automatic stay occurs when a creditor violates the stay

with knowledge that a bankruptcy petition has been filed. In re Iskric, 496 B.R. 355, 360 (Bankr.

M.D. Pa. 2013) (citing In re Lansdale Family Rests., Inc., 977 F.2d 826, 829 (3d Cir. 1992); In

re Butz, 444 B.R. 301, 305 (Bankr. M.D. Pa. 2011)). In other words, “[w]illfulness does not

require that the creditor intend to violate the automatic stay provision, rather it requires that the

acts which violate the stay be intentional.” In re Lansdale, 977 F.2d at 829 (citing In re

University Medical Center, 973 F.2d 1065, 1087–88 (3d Cir. 1992)). However, for a violation of

the automatic stay to be willful, a debtor must first prove that a violation of the automatic stay

occurred. See In re Aleckna, 543 B.R. 717, 720 (Bankr. M.D. Pa. 2016) (providing that for an

automatic stay violation to be willful, the debtor bears the burden of proving, by a preponderance

of the evidence, three elements: (1) a violation of the stay occurred; (2) the creditor had

knowledge of the bankruptcy case when acting; and (3) the violation caused actual damages)

(citations omitted).




                                                   6 
 

Case 1:18-ap-00018-RNO          Doc 18 Filed 10/05/18 Entered 10/05/18 11:08:36                   Desc
                                Main Document    Page 6 of 19
              Debtor specifically claims Defendants violated the automatic stay, not when Defendants

filed their Motion for Relief, but after Defendants were made aware of multiple inconsistencies

with the payment history records they used to support the Motion for Relief and yet continued

their pursuit nonetheless. Compl. ⁋ 72–73, ECF No. 1. In fact, the exhibits attached to the

Complaint do raise questions regarding the accuracy of and Defendants internal handling of

Debtor’s payment history records. Compl. Ex. F–EE, ECF No. 1. For example, the exhibits

reveal that Defendants filed Local Bankruptcy Form 4001-1-Post-Petition Payment History

(“LBF 4001-1”) with information that was in clear conflict with multiple communications made

by Defendants to Debtor. Compl. Ex. K–W, ECF No. 1; see also Post-Petition Payment History

Exhibit, 1:15-bk-05003-RNO, ECF No. 59.

              However, when Congress provided for the automatic stay under § 362(a), it also

authorized the court to grant relief from the stay, under § 362(d)(1), by terminating, annulling,

modifying, or conditioning such stay for cause. As stated by Judge Frank:

                             The grant of such relief is relatively rare because it usually would
                             contravene the purposes of the automatic stay. Nevertheless, in
                             some cases, the hardship to the movant as compared to the
                             hardship to the debtor may justify granting stay relief. Or, analyzed
                             slightly differently, the equities of freeing the creditor from the
                             restraint of the automatic stay may outweigh the potential negative
                             impact that such relief would have on the bankruptcy process.

In re Bell, 476 B.R. 168, 179 (Bankr. E.D. Pa. 2012) (internal citations omitted). Ultimately, a

motion for relief from the automatic stay is a procedural necessity. To say that the filing of a

motion for relief from stay could violate the automatic stay itself is illogical.3


                                                            
3
            Cf. In re N. Coast Vill., Ltd., 135 B.R. 641, 643 (B.A.P. 9th Cir. 1992). In re N. Coast Vill., Ltd. is a Ninth Circuit bankruptcy case
where a creditor filed an adversary proceeding against the Chapter 11 debtor, and in turn, the debtor filed a motion to dismiss claiming the
adversary proceeding violated the automatic stay. In re Coast Vill., Ltd., 135 B.R. at 642–43. Similar to this Court’s determination on the
application of the stay to a motion for relief from stay, the Ninth Circuit went on to conclude that “[t]he automatic stay does not prevent adversary
proceedings against the debtor in the bankruptcy court where the debtor's bankruptcy is pending,” and further stated that “the application of the
stay to proceedings against the debtor in the home bankruptcy court would be illogical and would not serve the purposes underlying the automatic
stay.” Id. at 643–44.

                                                                            7 
 

Case 1:18-ap-00018-RNO                                         Doc 18 Filed 10/05/18 Entered 10/05/18 11:08:36                               Desc
                                                               Main Document    Page 7 of 19
              Just as Debtor refrained from differentiating among the Defendants in Count I of the

Complaint, I will refrain from doing so as well in my holding here. Even viewing the facts in a

light most favorable to the Debtor, the non-moving party, I cannot find that the Debtor has pled a

plausible claim that Defendants violated the automatic stay under § 362(a) by filing a motion for

relief from stay. If there is no violation of the automatic stay, there cannot be a willful violation

of the automatic stay. Therefore, I grant both the TAPC Defendants’ and the US Bank and SN

Servicing Defendants’ Motions to Dismiss as to Count I of the Complaint.4

              FRCP 15 is made applicable to adversary proceedings by FRBP 7015. FRCP 15 provides

that “[t]he court should freely give leave [to amend a pleading] when justice so requires.”

              Both US Bank and SN Servicing Defendants’ and TAPC Defendants’ Motions to Dismiss

seek dismissal of the Complaint, with prejudice. A dismissal with prejudice may be based upon

undue delay, bad faith, repeated failure to cure deficiencies by previously allowed amendments,

prejudice to the opposing party, or the futility of amendment. In re Burlington Coat Factory Sec.

Litig., 114 F.3d 1410, 1434 (3d Cir. 1997); Lorenz v. CSX Corp., 1 F.3d 1406, 1413–14 (3d Cir.

1993); In re Sobol, 545 B.R. 477, 491 (Bankr. M.D. Pa. 2016). Futility means that “the

complaint, as amended, would fail to state a claim upon which relief could be granted.” In re

Burlington Coat Factory Sec. Litig., 114 F.3d at 1434–35.

              I find that, based on the facts of this case, amendment to Count I would be futile given

that no set of facts can support the claim that the filing of a motion for relief from the automatic

stay violates the automatic stay. Therefore, Count I, as to both US Bank and SN Servicing

Defendants and TAPC Defendants, will be dismissed with prejudice.



                                                            
4
           US Bank and SN Servicing Defendants provide an additional argument that because the Motion for Relief had been fully adjudicated
at the commencement of this adversary proceeding, this Court lacks subject-matter jurisdiction to address the Motion for Relief. I will refrain
from ruling on this argument as I have granted Defendants’ Motions to Dismiss, as to Count I, on other grounds.

                                                                            8 
 

Case 1:18-ap-00018-RNO                                         Doc 18 Filed 10/05/18 Entered 10/05/18 11:08:36                           Desc
                                                               Main Document    Page 8 of 19
       C.      Count II – Violation of Debtor’s Confirmed Chapter 13 Plan Pursuant to 11
               U.S.C. § 1327(a) and 11 U.S.C. § 105(a)

       Count II of Debtor’s Complaint alleges Defendants willfully violated the effect of

Debtor’s confirmed Chapter 13 Plan under § 1327(a) in two instances: (1) when Defendants

allegedly failed to accurately apply Debtor’s payments to her loan account; and (2) when

Defendants filed and pursued relief from the automatic stay upon allegedly known faulty and

false payment history records of Debtor’s loan account. Compl. 13–15, ECF No. 1. Due to these

alleged violations, Debtor requests relief in the form of punitive damages pursuant to § 105(a).

Id.

       In Chapter 13 cases, § 1327 codifies the effect of the confirmation of a debtor’s plan.

Section 1327(a) provides:

               The provisions of a confirmed plan bind the debtor and each
               creditor, whether or not the claim of such creditor is provided for
               by the plan, and whether or not such creditor has objected to, has
               accepted or has rejected the plan.

See In re Szostek, 886 F.2d 1405, 1408–09 (3d Cir. 1989); In re Mansaray-Ruffin, 530 F.3d 230,

238 & n.6 (3d Cir. 2008). While § 1327(a) explicitly declares that the terms of the confirmed

plan “bind the debtor and each creditor,” it does not contain a specific enforcement mechanism.

In re Padilla, 389 B.R. 409, 429 (Bankr. E.D. Pa. 2008). For this reason, § 105(a) has been

invoked to enforce § 1327(a). Id.

       The Third Circuit has described § 105(a) as the codification of the bankruptcy court’s

general equitable powers. In re SubMicron Systems Corp., 432 F.3d 448, 455 n. 6 (3d Cir. 2006).

These equitable powers provide bankruptcy courts broad authority to act for the purpose of

preventing injustice and unfairness in the administration of a bankruptcy estate. In re Padilla,

389 B.R. at 429. This broad authority includes the power to “craft flexible remedies that, while



                                                 9 
 

Case 1:18-ap-00018-RNO         Doc 18 Filed 10/05/18 Entered 10/05/18 11:08:36                   Desc
                               Main Document    Page 9 of 19
not expressly authorized by the [Bankruptcy] Code, effect the result the Code was designed to

obtain.” Official Comm. of Unsecured Creditors of Cybergenics Corp. ex rel. Cybergenics Corp.

v. Chinery, 330 F.3d 548, 568 (3d Cir. 2003).

        However, there are limits to the bankruptcy court’s equitable powers. In re Padilla, 389

B.R. at 430. “The essence of the boundary of § 105(a) equity power is that the provision cannot

provide the basis for requested relief that would either (1) create a new substantive right or (2)

conflict with another provision of the Bankruptcy Code.” Id. After an extensive analysis, the

Padilla court concluded that “the issuance of an order to enforce § 1327(a) falls squarely within

purview of the bankruptcy court's power . . . [and] is consistent within the express mandate of

§ 105(a): it is ‘necessary and appropriate to carry out the provisions of this title.’” Id. at 431

(quoting § 105(a)). In other words, a court may use § 105(a) to discourage violations of

§ 1327(a) because such use does not override or conflict with other Code provisions, does not

purport to supplement any exclusive procedure already in place for the enforcement of § 1327(a),

and does not create a new right not already present in the Code. Id. Because precedent holds that

§ 105(a) may be invoked to enforce a debtor’s rights under § 1327(a), I will now turn my

attention to whether Debtor has pled a plausible claim for relief against any of the defendants.

                1.      Debtor Has Pled a Plausible Claim for Relief Related to US Bank and SN
                        Servicing Defendants’ Alleged Violation of Debtor’s Confirmed Chapter
                        13 Plan

        In Count II of Debtor’s Complaint, Debtor argues the US Bank and SN Servicing

Defendants willfully failed to accurately apply Debtor’s payments to her loan account which

violates Debtor’s confirmed Chapter 13 Plan pursuant to § 1327(a). Compl. 13–15, ECF No. 1.

Additionally, Debtor argues this willful failure to apply payments resulted in Defendants’ filing

of the Motion for Relief which ultimately led to six months of litigation, costing Debtor her own



                                                  10 
 

Case 1:18-ap-00018-RNO          Doc 18 Filed 10/05/18 Entered 10/05/18 11:08:36                      Desc
                                Main Document    Page 10 of 19
attorney’s fees and costs as well as the fees and costs assessed to Debtor’s loan account for

Defendants’ representation. Id. at ⁋ 87. As a result, Debtor requests this Court fashion an

§ 105(a) remedy in the form of punitive damages against US Bank and SN Servicing Defendants

for violating Debtor’s confirmed Chapter 13 Plan. Id. at ⁋ 93.

       In response, US Bank and SN Servicing Defendants cite Padilla in arguing that a

creditor’s failure to act in accordance with a debtor’s confirmed plan does not give rise to a

contempt proceeding unless the creditor violates the specific and definite language of a court

order (i.e. here, the court order being Debtor’s confirmed Chapter 13 Plan). US Bank and SN

Servicing Defendants Mem. in Supp. of Mot. to Dismiss 8–10, ECF No. 8-2. However, Debtor is

not arguing for a contempt remedy here. Debtor is arguing that Defendants violated her

confirmed Chapter 13 Plan pursuant to § 1327(a) and that this Court should remedy such a

violation through its § 105(a) equitable powers. See In re Cano, 410 B.R. 506, 521 (Bankr. S.D.

Tex. 2009) (providing that the Padilla court “held that § 1327(a) rather than the court order

confirming the plan created the legal right from which the § 105 remedy arose”) (citation

omitted). As noted above, precedent holds that such a remedy exists. See Padilla, 389 B.R. at

431. Additionally, there is caselaw providing that a creditor’s failure to correctly apply payments

warrants a bankruptcy court’s exercise of its § 105(a) equitable powers to enforce § 1327(a). See

In re Davy, 345 B.R. 337, 345–46 (Bankr. D. Colo. 2006); see also In re Wright, 461 B.R. 757,

761 (Bankr. N.D. Iowa 2011) (providing that “[b]ankruptcy courts have sanctioned mortgage

lenders and servicers for abuse of process and under § 105(a)” and that “[p]ostconfirmation

improprieties by mortgage lenders and servicers can be considered a violation of the automatic

stay as well as of the order of confirmation, sanctionable under the inherent power of the court”)

(citations omitted).



                                                11 
 

Case 1:18-ap-00018-RNO         Doc 18 Filed 10/05/18 Entered 10/05/18 11:08:36                   Desc
                               Main Document    Page 11 of 19
              While Debtor’s Complaint merely lays out the skeletal framework of Count II, the

exhibits attached to the Complaint provide significant factual detail in support. For example,

Exhibits F–I illustrate communications between Debtor and SN Servicing’s bankruptcy asset

manager, Torie Mather, revealing possible discrepancies in the application of payments to

Debtor’s loan account. Compl. Ex. F–I, ECF No. 1. Additionally, after TAPC Defendants took

over communications between Debtor and Defendants, the alleged payment application

discrepancies persisted. See Compl. Ex. Y–DD, ECF No. 1. Furthermore, TAPC Defendants

admitted in court that their clients, US Bank and SN Servicing Defendants, had failed to apply

some post-petition payments as of the date of the filing of LBF 4001-1. Compl. Ex. X at 7, Lines

6–10, ECF No. 1.

              For the reasons mentioned above, I find that the Complaint, together with its incorporated

exhibits, states a plausible claim as to the US Bank and SN Servicing Defendants, and therefore,

US Bank and SN Servicing Defendants’ Motion to Dismiss will be denied as to Count II of the

Complaint.

                             2.             Debtor Has Not Pled a Plausible Claim for Relief Related to TAPC
                                            Defendants’ Alleged Violation of Debtor’s Confirmed Chapter 13 Plan

              Debtor’s Count II argument against TAPC Defendants is not well pled. While the facts

and exhibits in Debtor’s Complaint provide ample evidence of TAPC Defendants’ actions in

relation to this adversary proceeding, Debtor failed to specify in Count II how TAPC

Defendants’ actions violated § 1327(a).5 Instead, Debtor made blanket statements in relation to

“Defendants,” all of which I interpreted as statements made against the US Bank and SN

Servicing Defendants.


                                                            
5
           It is noted that Debtor, in her Opposition, alleges TAPC Defendants violated § 1327(a) when they filed LBF 4001-1 and continued to
pursue their Motion for Relief behind this form. Pl.’s Br. in Opp’n of TAPC Defendants Mot. to Dismiss 13–14, ECF No. 14. However, not
specifying this in Count II of the Complaint failed to provide Defendants with adequate notice of the claim being brought against them.

                                                                        12 
 

Case 1:18-ap-00018-RNO                                     Doc 18 Filed 10/05/18 Entered 10/05/18 11:08:36                             Desc
                                                           Main Document    Page 12 of 19
       As such, even viewing the facts in a light most favorable to the Debtor, the non-moving

party, I find that the Debtor has not pled a plausible claim permitting this Court to fashion relief

under § 105(a) against the TAPC Defendants for their alleged violations of Debtor’s confirmed

Chapter 13 Plan. Therefore, I grant TAPC Defendants’ Motion to Dismiss as to Count II of the

Complaint.

       I also find that Debtor’s Count II against TAPC Defendants should be dismissed, without

prejudice. I cannot presently find that amendment of Count II against the TAPC Defendants

would be futile. However, I find it necessary to raise my concern that Debtor has not, at any

point in the Complaint, cited FRBP 9011, the principal purpose of which is to deter litigation

abuses by imposing sanctions. Additionally, I recognize that my power to impose sanctions

pursuant to § 105(a) “should be reserved for those cases wherein the conduct of a party or an

attorney is egregious and no other basis for sanctions exists.” In re Coquico, Inc., 508 B.R. 929,

941 (Bankr. E.D. Pa. 2014) (emphasis added). Nonetheless, my judgment will allow twenty-one

(21) days leave to file an amended complaint, and any such amendment must, inter alia, specify

how the TAPC Defendants violated § 1327(a).

       D.      Count III – Violation of the FDCPA Under 15 U.S.C. § 1692e

       In Count III of the Complaint, Debtor argues that Defendants violated the FDCPA under

15 U.S.C. § 1692e when Defendants, in support of their Motion for Relief, willfully made false

and misleading representations concerning the payment history records of Debtor’s loan account.

Because US Bank and SN Servicing Defendants moved to dismiss under FRBP 7012(b)(1) for

this Court’s lack of subject-matter jurisdiction over the FDCPA violations claims against them, I

will first discuss the standard of review.




                                                 13 
 

Case 1:18-ap-00018-RNO          Doc 18 Filed 10/05/18 Entered 10/05/18 11:08:36                 Desc
                                Main Document    Page 13 of 19
               1.      Standard of Review for a Motion to Dismiss Pursuant to FRBP 7012(b)(1)

       As stated above, FRBP 7012(b) makes FRCP 12(b)–(i) applicable to bankruptcy

adversary proceedings. FRCP 12(b)(1) requires dismissal of a complaint which lacks subject-

matter jurisdiction. The standard of review for an FRCP 12(b)(1) challenge is the same as the

FRCP 12(b)(6) standard – the allegations in the complaint are accepted as true and all inferences

are drawn in favor of the plaintiff. In re Marchese, No. AP 17-189, 2018 WL 3472823, at *3

(Bankr. E.D. Pa. July 16, 2018) (citations omitted). However:

               When a defendant moves to dismiss under both FRCP 12(b)(1) and
               FRCP 12(b)(6), the court must first consider the defendant's
               motion under FRCP 12(b)(1) because “[w]hether the complaint
               states a cause of action on which relief could be granted is a
               question of law. . . [that] must be decided after and not before the
               court has assumed jurisdiction over the controversy.”

In re Merritt, 529 B.R. 845, 858 (Bankr. E.D. Pa. 2015), aff'd, No. 11-18134, 2016 WL 930696

(E.D. Pa. Mar. 10, 2016), aff'd, 711 F. App'x 83 (3d Cir. 2017) (citation omitted). As such, I will

next determine whether this Court has subject-matter jurisdiction over an FDCPA claim.

               2.      This Court Has Subject-Matter Jurisdiction Over Debtor’s FDCPA
                       Violations Claims

       Bankruptcy courts are courts of limited jurisdiction. Celotex Corp. v. Edwards, 514 U.S.

300, 307, 115 S. Ct. 1493, 1498, 131 L. Ed. 2d 403 (1995). Specifically, bankruptcy jurisdiction

extends to four types of proceedings: (1) cases “under” title 11; (2) proceedings “arising under”

title 11; (3) proceedings “arising in” a case under title 11; and (4) proceedings “related to” a case

under title 11. Stoe v. Flaherty, 436 F.3d 209, 216 (3d Cir. 2006) (citation omitted). The first

three types of proceedings are considered “core” proceedings which invoke a substantive right

provided by title 11 or could only arise in the context of a bankruptcy case. In re Guild &




                                                 14 
 

Case 1:18-ap-00018-RNO         Doc 18 Filed 10/05/18 Entered 10/05/18 11:08:36                     Desc
                               Main Document    Page 14 of 19
Gallery Plus, Inc., 72 F.3d 1171, 1178 (3d Cir. 1996) (citation omitted).6 Bankruptcy courts have

jurisdiction to hear, determine, and enter orders and judgments related to “core” proceedings. 28

U.S.C. § 157(b). The fourth type of proceedings, those “related to” a case under title 11, are

considered “non-core” proceedings which do not invoke a substantive right and could exist

outside of bankruptcy but are nonetheless related to the bankruptcy due to their potential effect

on the estate. In re Guild, 72 F.3d at 1178 (citation omitted). While bankruptcy courts have

jurisdiction to hear “non-core” proceedings that are related to a case under title 11, they can only

submit proposed findings of fact and conclusions of law but cannot issue final orders or

judgments. 28 U.S.C. § 157(c).

              Under certain circumstances, precedent holds that a bankruptcy court may have “related

to” jurisdiction over an FDCPA violation claim. As stated in the Third Circuit:

                             [T]he test for determining whether a civil proceeding is related to
                             bankruptcy is whether the outcome of that proceeding could
                             conceivably have any effect on the estate being administered in
                             bankruptcy . . . An action is related to bankruptcy if the outcome
                             could alter the debtor's rights, liabilities, options, or freedom of
                             action (either positively or negatively) and which in any way
                             impacts upon the handling and administration of the bankrupt
                             estate.

Pacor, Inc. v. Higgins, 743 F.2d 984, 994 (3d Cir. 1984) (internal citations omitted). A Chapter

13 debtor’s “estate is comprised of . . . all legal or equitable interests of the debtor in property as

of the commencement of the case” and “[a]ny interest in property that the estate acquires after

the commencement of the case.” § 541(a)(1) & (a)(7); see also § 1306(a). This includes property

“that the debtor acquires after the commencement of the case but before the case is closed,

dismissed, or converted.” § 1306(a)(1). The Eastern District of Pennsylvania clarified the


                                                            
6
            See Stoe, 436 F.3d at 216 (stating that “[t]he category of cases ‘under’ title 11 ‘refers merely to the bankruptcy petition itself’”)
(citation omitted); see also In re Guild, 72 F.3d at 1178 (indicating that “the phrases ‘arising under’ and ‘arising in’ are helpful indicators of the
meaning of core proceedings”) (citation omitted).

                                                                          15 
 

Case 1:18-ap-00018-RNO                                     Doc 18 Filed 10/05/18 Entered 10/05/18 11:08:36                                       Desc
                                                           Main Document    Page 15 of 19
language of § 541 and § 1306 when it stated that “the property of a Chapter 13 bankruptcy estate

includes both existing and potential causes of action at the time the bankruptcy proceeding is

commenced . . . and those which arise after the bankruptcy proceeding has commenced and

before it has been ‘closed, dismissed, or converted.’” O'Connell v. Marshalls, Inc., No. CV 17-

2438, 2017 WL 4539288, at *5 (E.D. Pa. Oct. 11, 2017), reconsideration denied, No. CV 17-

2438, 2017 WL 5593352 (E.D. Pa. Nov. 21, 2017); see also 8 Collier on Bankruptcy P 1306.02

(16th 2018); In re Wei-Fung Chang, 438 B.R. 77, 83 (Bankr. M.D. Pa. 2010) (providing that

“[t]he estate does not cease to exist [post-confirmation] . . ., it continues to be funded by the

Debtors’ [sic] regular income and post-petition assets as specified in section 1306(a)”). Because

a successful FDCPA violation action could provide a debtor actual and statutory damages, such

an award would augment the debtor’s Chapter 13 estate. See 15 U.S.C. § 1692k(a). Therefore, a

bankruptcy court can have “related to” subject-matter jurisdiction over certain FDCPA violations

claims.7

              In the present case, Debtor claims US Bank and SN Servicing Defendants violated the

FDCPA during Debtor’s ongoing Chapter 13 bankruptcy. In response, US Bank and SN

Servicing Defendants argue bankruptcy courts do not have a basis to exercise subject-matter

jurisdiction over FDCPA claims. US Bank and SN Servicing Defendants Mem. in Supp. of Mot.

to Dismiss 5, ECF No. 8-2. However, as noted above, bankruptcy courts do have “related to”

subject-matter jurisdiction over alleged FDCPA violations claims that could alter a debtor’s

estate when those claims arise post-petition but before the debtor’s case is closed, dismissed, or

converted.




                                                            
7
            See, e.g., Tolliver v. Bank of Am. (In re Tolliver), 464 B.R. 720, 732–33 (Bankr. E.D. Ky. 2012); Simmerman v. Ocwen Fin. & Mortg.
Servs. (In re Simmerman), 463 B.R. 47, 55 (Bankr. S.D. Ohio 2011).

                                                                        16 
 

Case 1:18-ap-00018-RNO                                     Doc 18 Filed 10/05/18 Entered 10/05/18 11:08:36                              Desc
                                                           Main Document    Page 16 of 19
       I find that this Court has subject-matter jurisdiction over Debtor’s FDCPA violations

claims because these alleged violations occurred post-petition but before Debtor’s Chapter 13

bankruptcy case was closed, dismissed, or converted. Therefore, the US Bank and SN Servicing

Defendants’ Motion to Dismiss for lack of subject-matter jurisdiction will be denied in regards to

Count III of Debtor’s Complaint. I will now turn my attention to whether Debtor pled a plausible

claim for relief related to the Defendants’ alleged FDCPA violations claims.

               3.      Debtor Has Not Pled a Plausible Claim for Relief in Regards to the
                       Alleged FDCPA Violations Claims

       As stated above, Debtor’s Count III alleges that Defendants violated the FDCPA under

15 U.S.C. § 1692e when Defendants, in support of their Motion for Relief, willfully made false

and misleading representations of the amount Debtor owed under her loan account. Compl. 15–

17, ECF No. 1.

       The FDCPA governs the actions of debt collectors, including attorneys. Heintz v. Jenkins,

514 U.S. 291, 298, 115 S. Ct. 1489, 1492, 131 L. Ed. 2d 395 (1995). To succeed on an FDCPA

violation claim, a plaintiff must prove that (1) she is a “consumer,” (2) the defendant is a “debt

collector,” (3) the defendant's challenged practice involves an attempt to collect a “debt” as the

FDCPA defines it, and (4) the defendant has violated a provision of the FDCPA in attempting to

collect the debt. Douglass v. Convergent Outsourcing, 765 F.3d 299, 303 (3d Cir. 2014). In the

present case, it appears the TAPC Defendants have only moved to dismiss under FRCP 12(b)(6)

for Debtor’s failure to state that TAPC Defendants violated a provision of the FDCPA in

attempting to collect a debt (i.e. the fourth prong in finding an FDCPA violation).

       While Debtor does not differentiate between Defendants in Count III, she does reference

ten instances where Defendants allegedly violated the FDCPA, two of which are attributed to the

actions of the US Bank and SN Servicing Defendants and eight of which are attributed to actions

                                                 17 
 

Case 1:18-ap-00018-RNO         Doc 18 Filed 10/05/18 Entered 10/05/18 11:08:36                 Desc
                               Main Document    Page 17 of 19
of the TAPC Defendants. Compl. 15–17, ECF No. 1. All ten of these alleged violations are

supported by ample factual evidence in the attached exhibits. However, as TAPC Defendants

point out in their Motion to Dismiss, Debtor’s Complaint fails to specify which subsection(s) of

15 U.S.C. § 1692e the Defendants allegedly violated.8 As such, I will grant TAPC Defendants’

Motion to Dismiss as to Count III of the Complaint.

              I also find that, with regard to Count III against the TAPC Defendants, the pleading of

additional facts may nudge the claims from merely possible to plausible. As such, I find that

there are no grounds to dismiss, with prejudice, Count III of the Complaint at this stage of the

proceedings. My judgment will allow twenty-one (21) days leave to file an amended complaint,

and any such amendment must, inter alia, specify (1) under what subsection or subsections a

claim is being brought and (2) against which defendant or defendants a claim is being brought.

IV.           CONCLUSION

              Count I of the Complaint is dismissed, with prejudice, as to both the US Bank and SN

Servicing Defendants and the TAPC Defendants. Count II of the Complaint, as to the US Bank

and SN Servicing Defendants, pleads a plausible claim for relief, and therefore, US Bank and SN

Servicing Defendants’ Motion to Dismiss as to Count II is denied. Count II of the Complaint, as

to the TAPC Defendants, is dismissed, without prejudice, and Debtor is given twenty-one (21)

days leave to amend. US Bank and SN Servicing Defendants’ Motion to Dismiss as to this

Court’s lack of subject-matter jurisdiction over Count III of the Complaint is denied. Count III of

the Complaint, as to the TAPC Defendants, is dismissed, without prejudice, and Debtor is




                                                            
8
           It is noted that Debtor alleges Defendants violated 15 U.S.C. § 1692e(2)(A) in her Opposition. Pl.’s Br. in Opp’n of TAPC Defendants
Mot. to Dismiss 15, ECF No. 14. However, not including this subsection in the Complaint failed to provide Defendants with adequate notice of
the claim(s) being brought against them.

                                                                        18 
 

Case 1:18-ap-00018-RNO                                     Doc 18 Filed 10/05/18 Entered 10/05/18 11:08:36                              Desc
                                                           Main Document    Page 18 of 19
granted twenty-one (21) days leave to amend. A judgment will be entered addressing each count

of the Complaint in the manner provided for in this Opinion.




October 5, 2018




                                               19 
 

Case 1:18-ap-00018-RNO        Doc 18 Filed 10/05/18 Entered 10/05/18 11:08:36            Desc
                              Main Document    Page 19 of 19
